FILED
                           NOT FOR PUBLICATION
                                                                           MAY 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30099

              Plaintiff-Appellee,                D.C. No.
                                                 2:09-cr-00013-JLR-1
 v.

EFREN GALLEGOS-RAYMUNDO,                         MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   15-30101

              Plaintiff-Appellee,                D.C. No.
                                                 2:08-cr-00159-JLR-4
 v.

EFREN GALLEGOS-RAYMUNDO,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   15-30102

              Plaintiff-Appellee,
                                                 D.C. No.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                          1
 v.                                             2:13-cr-00023-JLR-1

EFREN GALLEGOS-RAYMUNDO,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                       Argued and Submitted May 9, 2017
                              Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      Efren Gallegos-Raymundo appeals the district court’s order granting his

motion for reduction in sentence and reducing his sentence from 78 months to 75

months. He argues the district court should have reduced his sentence by a greater

amount. We have jurisdiction to hear this appeal, 28 U.S.C. § 1291, and we vacate

and remand.

      Section 3582(c)(2) of Title 18 of the United States Code “authorizes district

courts to modify an imposed sentence ‘in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.’” United States

v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013) (quoting 18 U.S.C. § 3582(c)(2)).

When considering a § 3582(c)(2) motion, a district court must apply a “two-step

                                         2
inquiry.” Dillon v. United States, 560 U.S. 817, 826 (2010). “First, a district court

must determine whether a prisoner is eligible for a sentence modification.” Dunn,

728 F.3d at 1155. The parties agree that Gallegos-Raymundo is eligible for a

sentence reduction, because Amendment 782 to the Sentencing Guidelines lowered

“the guideline range applicable to [him]” after he was initially sentenced, see U.S.

Sentencing Guidelines Manual § 1B1.10(a)(1), (d) (U.S. Sentencing Comm’n

2015), and his sentence “based on” that guideline range, see 18 U.S.C.

§ 3582(c)(2).

      At step two, “a district court must ‘consider any applicable [18 U.S.C.]

§ 3553(a) factors and determine whether, in its discretion, the reduction authorized

by reference to the policies relevant at step one is warranted in whole or in part

under the particular circumstances of the case.’” Dunn, 728 F.3d at 1155 (quoting

Dillon, 560 U.S. at 827). “The district court’s duty to consider the § 3553(a)

factors necessarily entails a duty to provide a sufficient explanation of the

sentencing decision to permit meaningful appellate review.” United States v.

Trujillo, 713 F.3d 1003, 1009 (9th Cir. 2013) (citing United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc)). In addition, “when a party raises a

specific, nonfrivolous argument tethered to a relevant § 3553(a) factor . . . then the




                                           3
judge should normally explain why he accepts or rejects the party’s position.” Id.

(omission in original) (quoting Carty, 520 F.3d at 992–93).

      The district court did not provide any explanation for its decision to reduce

Gallegos-Raymundo’s sentence from 78 months to 75 months. Thus, the district

court has not met its duty to explain its consideration of the § 3553(a) factors and

any specific arguments raised by the parties. See id. at 1009–10. “[T]his was legal

error.” Id. at 1011. Therefore, we must vacate the district court’s order and

remand this case so the district court can provide the requisite explanation.

      VACATED and REMANDED.




                                          4